Matter of Lavielle (2019 NY Slip Op 05261)





Matter of Lavielle


2019 NY Slip Op 05261


Decided on June 27, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 27, 2019

[*1]
In the Matter of JEAN-PIERRE S. LAVIELLE, an Attorney.
 
(Attorney Registration No. 4522694)

Calendar Date: June 24, 2019




Before: Garry, P.J., Lynch, Clark, Devine and Pritzker, JJ.

Jean-Pierre S. Lavielle, Wilton, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department

MEMORANDUM AND ORDER
Per Curiam.
Jean-Pierre S. Lavielle was admitted to practice by this Court in 2007 and lists a business address in Wilton, Connecticut with the Office of Court Administration. Lavielle has applied to this Court, by affidavit sworn to April 16, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on the basis that Lavielle omitted three material responses in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Lavielle has submitted a supplemental affidavit, sworn to June 17, 2019, in which he corrects the irregularities in his prior submission. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Lavielle is now eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Garry, P.J., Lynch, Clark, Devine and Pritzker, JJ., concur.
ORDERED that Jean-Pierre S. Lavielle's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Jean-Pierre S. Lavielle's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until [*2]further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Jean-Pierre S. Lavielle is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Lavielle is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jean-Pierre S. Lavielle shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: Lavielle previously voluntarily resigned from the practice of law in this state for nondisciplinary reasons in March 2014 and was readmitted in April 2016.